DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
	A “provisional” nonstatutory double patenting rejection over co-pending Application 17/041,193 has been considered and would be the only rejection remaining. As per MPEP section 804 (I)(B)(1)(b)(i) “If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.”. Therefore, the earlier filed application is being permitted to issue without need of a terminal disclaimer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art alone or in combination with references discloses or reasonably suggest a method for producing indene by contacting a composition containing indane with a dehydrogenation catalyst comprising a support containing aluminum, and a group 14 metal element and platinum supported on the support, wherein a content of platinum in the catalyst is 0.6 to 2.5% by mass based on a whole amount of the dehydrogenation catalyst, and an atomic ratio of the group 14 metal element to the platinum in the dehydrogenation catalyst is 4.0 to 20.0.
Matsumura (U.S. Patent No. 6,380,450, cited in the IDS dated 11/12/2020) discloses a process for producing indene comprising dehydrogenating tetrahydroindene into indane, which is further dehydrogenated to obtain indene, by contacting a metallic catalyst (Abstract). Matsumura differs from the claimed invention in that Matsumura discloses that the metallic catalyst comprising oxides of nickel and molybdenum, and fails to disclose a catalyst comprising a group 14 metal element and platinum supported on a support containing aluminum having the claimed Pt content and atomic ratio (col.2, lines 1-3; col. 3, lines 46-60). 
Pedersen et al. (U.S. Patent No. 4,568,783, cited in the IDS dated 11/12/2020) discloses a process for vapor phase catalytic dehydrogenation of indanes to indenes comprising contacting a Co-Mo oxide on alumina catalyst in the presence of sulfur (Abstract). Pederson fails to disclose a catalyst comprising a group 14 metal element and platinum supported on a support containing aluminum having the claimed Pt content and atomic ratio.
Bartek et al. (U.S. Patent No. 4,143,082, cited in the IDS dated 11/12/2020) disclose a dehydrogenation process for producing unsubstituted or substituted indene from an unsubstituted or substituted indene precursor, which may be indane, comprising contacting a phosphate catalyst (Abstract; col. 1, line 55 to col. 2, line 25). Bartek fails to disclose a catalyst comprising a group 14 metal element and platinum supported on a support containing aluminum having the claimed Pt content and atomic ratio.

Chen et al. (U.S. Patent No. 9,580,368) discloses a process for dehydrogenating a saturated cyclic hydrocarbon and/or 5-membered ring compounds with a dehydrogenation catalyst, wherein the catalyst comprises (i) 0.05 wt% to 5 wt% of a metal selected from Group 14 and (ii) 0.1 wt% to 10 wt% of a metal selected from Groups 6 to 10, such as platinum (Abstract; col. 4, lines 8-45). Chen discloses that the catalyst may have a ratio of Pt/Sn greater than 0.5, preferably from 3 to 100, and may comprise an alumina support (col. 4, lines 55-65). While the process is directed to dehydrogenation of any composition comprising a saturated cyclic hydrocarbon (e.g. cyclohexane) and, optionally, a 5-membraned ring compound (e.g. methylcyclopentane) and it is noted that indane is bicyclic compound consisting of a benzene ring fused to a cyclopentane ring (a 5-membered ring), Chen fails to disclose or reasonably suggest that the catalyst composition is suitable for dehydrogenation of indane and does not provide any direction or motivation to use the catalyst on a composition containing indane.
Even assuming arguendo that Chen reasonably encompasses feeds comprising indane, Chen fails to direct or guide one of ordinary skill to the claimed content of platinum and the atomic ratio of group 14 metal element to platinum, which the Applicant has found to be critical and have unexpected results. 
The Applicant has demonstrated that the content of platinum from 0.6 to 2.5% by mass is critical and has unexpected result in the examples. The examples provide evidence that catalysts having Pt outside the claimed amount, but within the claimed atomic ratio, suffer from lower indane conversion, indene selectivity and indene yield (see examples 1 and comparative example 1 and 3). The examples also demonstrate that catalysts having atomic ratios outside the claimed range, but a content of Pt within the claimed range, suffer from lower indane conversion, indene selectivity and/or indene yield. Therefore, while the ranges disclosed by Chen may overlap or touch the claimed ranges, the Applicant has established criticality and unexpected results for the claimed ranges which rebuts a prima facie case of obviousness. 

WO 03/013728 (cited in the IDS dated 11/12/2020) discloses a catalyst suitable for dehydrogenation of hydrocarbons comprising at least one first metal and at least one second metal bound to a support material, wherein the first metal is platinum, the second metal is tin, and the support is alumina (Abstract; page 4, lines 1-10; page 5, lines 9-11). Similarly as Chen, discussed above, WO 03/013728 generally discloses a catalyst, fails to disclose that the catalyst is suitable or used to dehydrogenate indane, and fails to disclose or guide one of ordinary skill to the claimed Pt content range and atomic ratio range. 

Therefore, no prior art anticipates or makes obvious the claimed method for producing indene and claims 1-6 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772